Citation Nr: 9916713	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  93-14 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
headaches with situational depressive reaction due to a 
whiplash injury and cerebral concussion, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from June 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied an evaluation in excess of 10 percent 
for the veteran's service-connected post-traumatic headaches 
with situational depressive reaction due to a whiplash injury 
and cerebral concussion.

In a Statement of Representative in Appealed Case dated in 
April 1999, the veteran's representative appears to have 
raised the issue of entitlement to service connection for 
residuals of a brain tumor as secondary to his service-
connected post-traumatic headaches with situational 
depressive reaction due to a whiplash injury and cerebral 
concussion.  As this matter has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate action.


FINDING OF FACT

The veteran does not currently suffer from any headaches, and 
all of his psychiatric symptoms have been attributed to his 
nonservice-connected brain tumor and related treatment as 
opposed to his service-connected post-traumatic headaches 
with situational depressive reaction due to a whiplash injury 
and cerebral concussion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-traumatic headaches with situational depressive reaction 
due to a whiplash injury and cerebral concussion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.132, Diagnostic Code 9304 (1996 & 
1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The Board notes that the veteran 
requested to appear and present testimony at a hearing before 
a Member of the Board sitting at the RO.  However, a VA Form 
119 (Report of Contact) dated in March 1994 noted that the 
veteran wished to cancel his hearing request and did not want 
to reschedule.  The Board will therefore proceed with 
appellate review at this time.  See 38 C.F.R. § 20.704(e) 
(1998).

Service medical records dated in 1970 show that the veteran 
was rendered unconscious after being jumped by two men and 
kicked in the head behind the left ear.  The veteran was seen 
for complaints of fainting and amnesia, but no evidence of 
neurological disease was shown.  The veteran also was 
admitted in June and July 1970 for psychiatric problems.  As 
a result, a November 1970 rating examination granted service 
connection for post-traumatic headaches with situational 
depressive reaction due to a whiplash injury and cerebral 
concussion.  The RO assigned a 10 percent evaluation with an 
effective date of August 1970, which has since remained in 
effect.  The veteran now claims that an increased evaluation 
for this disorder is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

In this case, the veteran's service-connected post-traumatic 
headaches with situational depressive reaction due to a 
whiplash injury and cerebral concussion have been evaluated 
under Diagnostic Code 9304, which refers to dementia due to 
head trauma.  By regulatory amendment effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.132 (now codified at 38 C.F.R. §§ 4.125-
4.130 (1998)).  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is therefore required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
post-traumatic headaches with situational depressive reaction 
due to a whiplash injury and cerebral concussion is 
warranted.  

Prior to November 7, 1996, dementia due to head trauma was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9403 (1996).  Under this formula, a 10 percent 
evaluation was assigned where there was less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating required definite 
or "moderately large" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite impairment.  The VA 
General Counsel, in response to an invitation by the United 
States Court of Appeals for Veterans Claims (Court) to 
construe the term "definite" in a manner that would quantify 
the degree of impairment, concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993). 

Under the revised criteria, a 10 percent evaluation requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.  A 10 percent evaluation also is warranted where 
there are symptoms controlled by continuous medication.  A 30 
percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  More severe symptoms would 
result in a higher evaluation under either set of criteria.

In the present case, the evidence shows that the veteran's 
current symptoms are related to a nonservice-connected brain 
tumor which was treated over ten years after his separation 
from service.  In correspondence dated in 1981 and 1982, M. 
J. Ebersold, M.D., stated that the veteran had been referred 
to him because of a seizure disorder and a right frontal 
tumor.  An angiogram confirmed the presence of an avascular 
mass in the right frontal lobe just under the coronal suture.  
A right frontal craniotomy was performed and a Grade II 
gemistocytic astrocytoma was removed.  The Board notes that 
service connection has not been established for this 
condition, and that the issue of service connection for this 
condition has been referred back to the RO for appropriate 
action.

The veteran submitted a psychological evaluation from the 
California Department of Corrections performed in December 
1990 in connection with the veteran's conviction of perjury.  
That report noted the veteran's history of a brain tumor 
which had been removed, with no reference pertaining to the 
veteran's head injury sustained in service.   The 
psychologist concluded that the veteran's difficulty with the 
law was related to his brain damage.

In March 1993, the veteran was afforded a VA psychiatric 
examination to assess the nature and etiology of his current 
psychiatric symptoms.  During the interview, the veteran 
complained of diminished vision bilaterally.  He denied 
experiencing any seizure, paralysis, paresthesias and sensory 
loss.  Memory was described as extremely poor.  It was noted 
that the veteran had a history of headaches as a result of a 
closed head injury with a concussion in 1970 which had been 
resolved for many years.  Mental status examination revealed 
that the veteran demonstrated a depressed mood and was 
laconic in his responses.  He was noted to be relatively 
uncommunicative and was not very informative.   Psychomotor 
activity was slow and dull.  There was no evidence of 
delusion, hallucination, disorganized thinking or loss of 
reality.  While orientation was intact, he was too 
indifferent and apathetic to provide sustained responses to 
cognitive testing.  Based on these findings, the diagnosis 
was organic personality disorder associated with status post 
craniotomy for astrocytoma.  The examiner commented that the 
differential diagnosis ruled out any relationship of the 
findings or post-concussion syndrome and the depression 
reported in 1970.

The veteran was hospitalized by the VA in March 1997 after he 
was found in a state of stupor and confusion.  He was alert 
but totally aphasic.  These symptoms appeared to be 
neurologically based, with the cause being a possible 
cerebrovascular accident (CVA) or other complication leading 
to delirium, aphasia, and hemiparesis.  An MRI scan of the 
brain showed postoperative changes in the left frontal area 
and some white matter changes consistent with radiation 
therapy.  The veteran was thought to have post-radiation 
vasculitis.  The veteran also had several seizures during his 
admission.  The veteran's symptoms improved after being 
treated with steroids and he was discharged.  The diagnoses 
were (1) left hemispheric dysfunction with global aphasia, 
right hemiparesis, possibly secondary to post-radiating 
vasculitis, improving; (2) Grade II left frontal astrocytoma, 
status post resection in December 1981; (3) status post 
gastrostomy tube placement in March 1997; and (4) seizure 
disorder.  There was no mention of the veteran's head injury 
in service. 

The veteran was examined by the VA again in July and August 
1998 to determine whether any of his symptoms were related to 
his service-connected post-traumatic headaches with 
situational depressive reaction due to a whiplash injury and 
cerebral concussion.  Following examination of the veteran 
and an extensive review of the claims file, a July 1998 
examination report included the following findings.  The 
veteran did not currently suffer from any headaches, as his 
only abnormal cranial sensation related to his eyes.  
Although the veteran's service-connected disability included 
whiplash, there was no evidence that the veteran had ever 
suffered whiplash.  It also was noted that the veteran's 
cerebral concussion with situational depressive reaction had 
long since resolved.  In fact, the examiner stated that there 
were no findings which were in any way related to the 
veteran's service-connected post-traumatic headaches with 
situational depressive reaction due to a whiplash injury and 
cerebral concussion.  Rather, the examiner attributed all 
symptoms to the brain tumor discovered approximately eleven 
years after separation from service.  Therefore, there was 
reason to believe that the combination of the veteran's basic 
personality and the tumor itself led to his present choice of 
style of living.  In conclusion, the examiner stated that 
there was nothing remotely reminiscent of either whiplash or 
a concussion; rather there were residuals of a major and 
devastating disease of the right frontal region of the brain 
which had been vigorously treated and had been superimposed 
upon a passive/aggressive personality.

These findings were confirmed by an August 1998 VA 
examination report which included the examiner's opinion that 
the veteran did not meet the criteria for a DSM-IV diagnosis 
of a non-organic mental illness.  It was indicated, however, 
that there may have been some residual organic brain 
disturbances due to the veteran's history of brain syndrome 
and related surgery.  

In reviewing the above criteria in relation to the veteran's 
service-connected cerebral concussion, the Board finds that 
the veteran's disability picture for his service-connected 
disorder does not warrant an evaluation in excess of the 
currently assigned 10 percent.  While the veteran suffers 
from significant psychiatric symptoms which reflect an 
evaluation in excess of 10 percent under the schedular 
criteria for rating psychiatric disorders, none have been 
attributed to his service-connected disorder at issue.  
Instead, the medical evidence clearly establishes that the 
veteran's symptoms are related to his nonservice-connected 
residuals of a left frontal astrocytoma with a craniotomy and 
post-radiation changes.  This was the conclusion noted in the 
December 1990 psychological evaluation, the March 1997 VA 
hospitalization report, and the VA examination reports dated 
in March 1993, July 1998, and August 1998.  Under these 
circumstances, the Board is not required to resolve 
reasonable doubt in the veteran's favor and attribute any of 
the clinical findings to his service-connected post-traumatic 
headaches with situational depressive reaction due to a 
whiplash injury and cerebral concussion.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).

The Board emphasizes that this decision is not addressing 
whether service connection is warranted for the veteran's 
disability due to a brain tumor and related treatment.  That 
issue has not been addressed by the RO and is not before the 
Board at this time.  In this decision, the Board is only 
concerned with rating the veteran's disability due to his 
service-connected post-traumatic headaches with situational 
depressive reaction due to a whiplash injury and cerebral 
concussion.  As noted in the introduction, the issue 
regarding service connection for a brain tumor and related 
treatment has been referred back to the RO for appropriate 
action.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's post-traumatic headaches with situational 
depressive reaction due to a whiplash injury and cerebral 
concussion.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

An evaluation in excess of 10 percent for post-traumatic 
headaches with situational depressive reaction due to a 
whiplash injury and cerebral concussion is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

